                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

EDDIE L. DILLARD,

               Plaintiff,                                     Case Number 19-10582
v.                                                            Honorable David M. Lawson
                                                              Magistrate Judge David R. Grand
WAYNE COUNTY DISTRICT COURT,
WAYNE COUNTY CIRCUIT COURT,
IRMA J. CHENEVERT, NANCY M.
BLOUNT, and TERRANCE K. BOYLE,


               Defendants.
                                               /

       ORDER ADOPTING REPORT AND RECOMMENDATION, DISMISSING
      COMPLAINT WITH PREJUDICE, AND DISMISSING MOTIONS AS MOOT

       Presently before the Court is the report issued on June 4, 2019 by Magistrate Judge David

R. Grand pursuant to 28 U.S.C. § 636(b), recommending that the Court sua sponte dismiss the

complaint in its entirety for failure plausibly to state any actionable claim for relief. Although the

report stated that the parties to this action could object to and seek review of the recommendation

within fourteen days of service of the report, no objections have been filed thus far. The parties’

failure to file objections to the report and recommendation waives any further right to appeal.

Smith v. Detroit Fed’n of Teachers Local 231, 829 F.2d 1370, 1373 (6th Cir. 1987). Likewise, the

failure to object to the magistrate judge’s report releases the Court from its duty to independently

review the matter. Thomas v. Arn, 474 U.S. 140, 149 (1985). However, the Court agrees with the

findings and conclusions of the magistrate judge.

       Accordingly, it is ORDERED that the report and recommendation (ECF No. 15) is

ADOPTED and the complaint is DISMISSED WITH PREJUDICE.
       It is further ORDERED that the plaintiff’s “motion for settlement” (ECF No. 11) and

request for attorney fees and costs (ECF No. 16) are DISMISSED as moot.

                                                                   s/David M. Lawson
                                                                   DAVID M. LAWSON
                                                                   United States District Judge

Date: June 25, 2019


                                         PROOF OF SERVICE

                      The undersigned certifies that a copy of the foregoing order was
                      served upon each attorney or party of record herein by
                      electronic means or first class U.S. mail on June 25, 2019.

                                                 s/Susan K. Pinkowski
                                                 SUSAN K. PINKOWSKI




                                                   -2-
